Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
The request filed on 10/8/2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 15/601696 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 2-34, 40, 44, 48-49 and 51-52 have been cancelled.
Claims 1, 35-39, 41-43, 45-47 50, and 53-56 are pending.
Claims 35-39, 41-43, 45-47, 50 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 and 54-56, drawn to a method of detecting a CTC in blood sample from a subject having metastatic prostate cancer comprising a step plating non- enriched blood and detecting positive and negative marker are under consideration

Previous final Office Action

The rejections in the previous Office action, 4/9/2020, including rejections of claims under 35 USC 101 and nonstatutory double patenting are withdrawn in view of claim amendment, TD filed and approved, and/or new considerations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims are directed to:
a method for detecting a circulating tumor cell (CTC) in a blood sample from a subject comprising:
a)   plating a non-enriched blood sample comprising nucleated blood cells on a slide,
b)   contacting the blood sample with first and second detecting agent targeting markers cytokeratin and CD45,
c)   scanning the slide to generate cell imaging, and 
d)   identifying CTC in the sample based assessment of detecting agent and morphology of cell image wherein the CTC cell is cytokeratin+ and CD45– and morphology is different from white blood cell. 

The claimed invention directs to a method of correlating the presence of CTC cells to the detection of markers of positive cytokeratin and negative CD45, which does/do not include additional elements that are sufficient to amount to inventive concept/Significantly more than the judicial exception (law of nature and natural phenomenon).  
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The combination of steps including plating a non-enriched blood sample onto a slide, contacting the sample with detecting agent targeting cytokeratin and CD45, 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

The plating, contacting, scanning and identifying steps do not meaningfully limit the claim, because these steps effectively foreclose others from gathering the data necessary to use the Judicial Exception. The steps do no more than generally instruct someone to gather data and use the correlation of the presence of CTC to the presence/absence of cytokeratin and CD45 expression cells in the blood sample from a subject.  There is no particular machine or particular transformation recited. 
The steps of must be selected and data must be gathered from the patient in order to apply the correlation of the presence of marker cytokeratin and CD45 to the presence of CTC.
The steps are well-understood, routine or conventional. They do not implement or integrate the natural correlation, but instead are mere data gathering steps appended to the natural correlation.
In summary, the applicant’s invention is directed to a method of assessing biomarkers cytokeratin and CD45 in blood sample from a subject to identify the presence of CTC, which is not patentable subject matter under current guidance of USPTO Issued Dec, 2014 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and May, 2016 at http://www.uspto.gov/patents/law/exam/examguide.jsp



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  


1.	Claims 1 and 54-56 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 16/992232.  Although the conflicting claims are not identical, both sets of claim are directed to a method of detecting circulating tumor cells with the same method steps and markers. 
The instant claims are drawn to a method for detecting a rare cell or CTC in a sample from a subject comprising:
a method for detecting a circulating tumor cell (CTC) in a blood sample from a subject comprising:
a)   plating a non-enriched blood sample comprising nucleated blood cells on a slide,
b)   contacting the blood sample with first and second detecting agent targeting markers cytokeratin and CD45,
c)   scanning the slide to generate cell imaging, and 
d)   identifying CTC in the sample based assessment of detecting agent and morphology of cell image wherein the CTC cell is cytokeratin+ and CD45– and morphology is different from white blood cell. 

The claims of ‘232 application are drawn to a method of detecting circulated tumor cell (CTC) and diagnosing prostate cancer comprising:
a)    obtaining a sample from blood of a subject 
b)    mounting the sample to a substrate;
c)    detecting first and second marker including cytokeratin and CD45;
d)   analyzing the cell population for the first and second marker and cell morphology, sized and nuclear to cytoplasmic ratio to identify and characterize the CTC cell (claims 1-8) or prostate cancer (claims 9-15).

Both sets of the claims are drawn to a method of detecting circulating tumor cells (CTC) with the same method steps for detecting the same markers cytokeratin and CD45.  The first difference is the claims of ‘232 application reciting more markers other than cytokeratin and CD45 and do not further recite presence or absence of cytokeratin and CD45 markers on the cells, while the instant claims recite positive cytokeratin and negative CD45. However, the specification of ‘232 application states: 
CTC identification criteria consist of CK (cytokeratin) positive fluorescence” [0089, 0121], which is negative selection of the tumor cells, wherein the markers including CD45 [0018].
  Thus, the instant claims and claims of ‘232 application are all directed to the same method detecting the same materials with same method steps and same outcome.  The claims of two applications would be anticipated or obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

2.	Claims 1 and 54-56 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 54-64 of copending Application No. 16/819684.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to the same method of detecting circulating tumor cells with the same method steps and markers.
Applicant is noted that application ‘684 is a grandchild application of the instant application.  Applicant is also noted that obtaining more than one patent from single invention is prohibited by US patent law.
The instant claims are drawn to a method of detecting circulated tumor cell (CTC) are set forth above and the claims further comprising detecting androgen receptor (AR).
The claims of application ‘684 are drawn to a method of detecting circulated tumor cell (CTC) comprising:
a)  plating a non-enriched blood sample comprising CTC cells and non-CTC cells comprising nucleated blood cells on a slide
b)   contacting the blood sample with first and second detecting agent targeting markers where are positive and negative markers
c)   scanning the slide to generate cell imaging, and 
d)   identifying CTC in the sample based assessment of detecting agent and morphology of cell image wherein the CTC cell is cytokeratin+ and CD45– and morphology is different from white blood cell,
wherein positive marker is cytokeratin  and negative marker is CD45,
wherein further detecting content marker androgen receptor.


Both sets of the claims are drawn to the same method of detecting circulating tumor cells (CTC) with the same method steps for detecting the same markers cytokeratin+ and CD45-.  Thus the two sets of the claims would be anticipated and obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642